288 F.2d 436
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED HATTERS, CAP & MILLINERY WORKERS INTERNATIONAL UNION,AFL-CIO, Respondent.
No. 14287.
United States Court of Appeals Sixth Circuit.
March 17, 1961, As Amended on Denial of Rehearing June 6, 1961.

Joseph C. Thackery, N.L.R.B., Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Duane B. Beeson and Joseph C. Thackery, Attys., N.L.R.B., Washington, D.C., on the brief), for petitioner.
Herbert L. Segal, Louisville, Ky.  (isadore Katz, Lieberman, Katz & Aronson, New York City, on the brief), for respondent.


1
Before CECIL and O'SULLIVAN, Circuit Judges, and KALBFLEISCH, District judge.


2
ORDER ON PETITION FOR ENFORCEMENT OF AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD.


3
This case is before the Court on petition of the National Labor Relations Board to enforce its order against the respondent, United Hatters, Cap & Millinery Workers International Union, AFL-CIO, finding that it violated sections 8(b)(4)(A) and (B) and 8(b)(1)(A), of the National Labor Relations Act, 29 U.S.C.A. 158(b)(4)(A, b) and (b)(1)(A) and for relief as set forth in said order dated December 23, 1959.


4
The petition was submitted to the Court upon the the record and briefs and oral argument of counsel.


5
Upon consideration the Court finds that the petitioner now concedes, by reason of N.L.R.B. v. Drivers, Chauffeurs, Helpers, Local Union No. 639, 362 U.S. 274, 80 S.Ct. 706, 4 L.Ed.2d 710, there was no violation of section 8(b)(1)(A) of the Act.  The Court Court further finds that there was substantial evidence to support the finding of the Board that the respondent violated sections 8(b)(4) (A) and (B).  Section 160(e), Title 29 U.S.C.A.


6
The questions of modification of the order by striking the phrase 'any other employer' and whether proper objection was made, will be held in abeyance for further consideration of the Court, pending the decision of the Supreme Court in National Labor Relations Board v. Ochoa Fertilizer Corporation et al.


7
It is therefore ordered, adjudged and decreed that the order of the N.L.R.B. be enforced, except as to the violation of section 8nb)(1)(A), as set forth in paragraph 1(a) of said order and the phrase 'any other employer.'